Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM, NON-TRANSITORY STORAGE MEDIUM AND CONTROL METHOD FOR FUEL CELL SYSTEM

Examiner: Adam Arciero	SN: 17198,398	Art Unit: 1727	December 9, 2022 

DETAILED ACTION
The Application filed on March 11, 2021 has been received. Claims 1-7 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya (US 2018/0290559 A1).
As to Claims 1-5, Oya discloses a fuel cell system, comprising: a fuel cell 10 connected to a first boost converter 20 that boosts and outputs voltage from the fuel cell; a secondary battery 50 for supplying power to a load and connected to a second boost converter 45 that boosts output voltage of the battery; and a control unit configured to control the system (Title, Abstract, Fig. 1 and paragraphs [0004, 0008, 0022-0028]). Oya discloses wherein the output sides of the first and second boost converters are connected to each other and wherein each of the converters are separately configured to increase a voltage output from the fuel cell and battery, respectively, to a drive voltage of an air compressor MG1 and a traction motor MG2 (this reads on the claimed configuration of wherein an output side of the first boost converter and the output side of the second boost converter are connected so as to have the same potential as each other) (Fig. 1 and paragraphs [0008 and 0022-0028]). Oya discloses wherein the controller is configured to control the fuel cell system and the boost converters during a failure mode and the fuel cell system of Oya has all of the same claimed components and the same controller and therefore the controller of Oya is intrinsically configured to perform the claimed functions (claims 1-5) (Abstract and paragraphs [0036-0055]). See MPEP 2112 and 2114.

Allowable Subject Matter
Claims 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Oya, Toida et al. (US 2014/0333316 A1), and Kajiwara et al. (US 2014/0132193 A1), do not specifically disclose, teach, or fairly suggest the claimed method and the claimed non-transitory storage medium storing a control program and causing a computer to execute the claimed combination of steps of detecting a failure of the second boost converter by a computer, causing an input side and output side of the second boost converter to conduct when detecting a failure by a computer, estimating an open circuit voltage of the battery based on a state of charge by the computer, determining if the first boost converter is able to boost the output voltage of the fuel cell to the open circuit voltage of the battery by the computer, executing power consumption by an accessory that operates by electric power supplied from the fuel cell when it is determined that the first boost converter is not able to boost the output voltage of the fuel cell to the open circuit voltage of the battery by the computer, and stopping electric power consumption by the accessory when it is determined that the first boost converter is able to boost the output voltage of the fuel cell to the open circuit voltage of the battery by the computer (claims 6 and 7). Toida teaches of a fuel cell system, comprising a fuel cell 100 having a first boost converter 120, a battery 150 having a second boost converter 160 and a controller 200 (Fig. 1). Kajiwara teaches of a fuel cell system, comprising a fuel cell 11 having a first boost converter 12, a battery 13 having a second boost converter 14 and a controller 20 (Fig. 1). However, either alone or in combination, Toida and Kajiwara are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727